UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: February 28 Date of reporting period: June 30, 2011 Item 1. Proxy Voting Record. Name of Fund: Orinda Multi-Manager Hedged Equity Fund Period: July 1, 2010 - June 30, 2011 Company Name Meeting Date CUSIP Ticker VISTAPRINT NV 6/30/2011 N93540107 VPRT Vote MRV Proposal Proposed by Issuer or Security Holder For For APPROVE THE 2 Management For For THE BOARD OF DIRECTORS RECOMMENDS A VOTE "FOR" THE FOLLOWING PROPOSAL: A VOTE FOR THE ELECTION OF NOMINEE KATRYN BLAKE (NOTE: AN ABSTENTION ON THIS PROPOSAL WILL BE A VOTE FOR NOMINEE DONALD NELSON. A VOTE AGAINST THIS PROPOSAL WILL BE A VOTE AGAINST BOTH NOMINEES. Management For For THE BOARD OF DIRECTORS RECOMMENDS A VOTE "FOR" THE FOLLOWING PROPOSAL: A VOTE FOR THE ELECTION OF NOMINEE DONALD NELSON (NOTE: AN ABSTENTION ON THIS PROPOSAL WILL BE A VOTE FOR NOMINEE NICHOLAS RUOTOLO. A VOTE AGAINST THIS PROPOSAL WILL BE A VOTE AGAINST BOTH NOMINEES. Management For For THE BOARD OF DIRECTORS RECOMMENDS A VOTE "FOR" THE FOLLOWING PROPOSAL: A VOTE FOR THE ELECTION OF NOMINEE NICHOLAS RUOTOLO (NOTE: AN ABSTENTION ON THIS PROPOSAL WILL BE A VOTE FOR NOMINEE ERNST TEUNISSEN. A VOTE AGAINST THIS PROPOSAL WILL BE A VOTE AGAINST BOTH NOMINEES. Management For For THE BOARD OF DIRECTORS RECOMMENDS A VOTE "FOR" THE FOLLOWING PROPOSAL: A VOTE FOR THE ELECTION OF NOMINEE ERNST TEUNISSEN (NOTE: AN ABSTENTION ON THIS PROPOSAL WILL BE A VOTE FOR NOMINEE WENDY CEBULA. A VOTE AGAINST THIS PROPOSAL WILL BE A VOTE AGAINST BOTH NOMINEES. Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Advisors Series Trust By (Signature and Title)* /s/ Douglas G. Hess, President (Principal Executive Officer) Date August XX, 2011 * Print the name and title of each signing officer under his or her signature.
